Title: Stephen Cathalan to Thomas Jefferson, 29 November 1815
From: Cathalan, Stephen
To: Jefferson, Thomas


          
            My Dear sir & most Respected Friend!
            Marseilles the 29th november 1815—
          
          Before  this may Reach you, you will have been Informed by Mr John Vaughan of Phila that I acknowledged him by my Letters of the 8th Sepber Last & the 2d Octber Receipt of his Letter of the 31st July Inclosing one  of the 30th do of Mr Stephen Girard of Said City bearing a Credit by your order & for yr acct on Messrs Perregaux Laffitte & ce of Paris in my favor for =Two hundred Dollars, which they had honored by their Remitance on Marseilles unto my order pr F 1056= being the amount of Said D 200—at F 5.28 Centimes pr Dar which Sum in Francs, I had Encashed & passed on your Credit;—I Begged him of Informing you of it, & that I had not Received  any Letters from you, with your orders, how I was to Invest that money for your Said Account.—
          it is only on the 5th Inst that your kind favour of the 16th august Reached me, but the Letter you Inform me of your having =wrote me on the 3d July Requesting me to Send one Some wines,= I have not as yet Received; I Regret very  much you did not Sent me a Duplicata, as of it as I could have executed your orders & Sent you by this vessel bound for new york all what you wish to Receive from this Country;—while tho’ I have perused your Letter of the 29th June 1807, (which is the Last I Received from you before yours of the 16th august Last) in which it was the list of the articles you wanted, which I Sent you, I am at a Loss whether you was Satisfied of their qualities, or not, & if you want the Same qualities of wines, with the other articles, or wines only, you mentioning only =Some Wines,=—
          I observed in yours of 1807. that you did not wish any wine of Mr Jourdan, when it would be Dry and hard, Resembling =Sauterne or Barsac, that you want only Such wine when it is Soft or Silky, which we Call here doux & Liquoreux=
          on the Contrary Mr P. Butler of Philada who appears to be a Grand Connoisseur in Wines, by his Letter to me of the 11th april last, asking me Some virgin hermitage Says =he do not Like that which has a Sweet taste, & wishes for that of a light Colour, with much fixed air in it Sparkling Somewhat like Champaigne, he do not wish for any of the Sweet kind.=
          on Receipt of his Letter of on the 22d may I transmitted that Paragraph to Mr Jourdan of Tain, who answered me =he would Supply Mr Butler with wine, hermitage Blanc mousseux et non Doux=  adding =Ce ne peut etre du vin de Paille qu’il desire, Car celui ci est toujours Liquoreux plus ou moins, tout celui  que nous avons est plus ou moins doux et trés Bon—nous Remplirons Sa Commission Sur nous l ordre &c= I Sent him a Copy of this on the 27th July last, & am waiting for his answer. Mr Jourdan by his Letter of the 16th Sepber Last Informed me that the Crop of wine had fine Prospect as to it’s quality, but that as to it’s quantity, it would be but very Short & Lessening dayly by the Soldiers (austrians) whereof they hope however to gett Soon Rid of!—
          as to the wine of nice which I Sent you, I don’t know if you was Satisfied of that one  I Sent you;—Mr Sasserno died Some years ago, however I might procure you Some from his Successors; it is a Pity that your Letter of the 3d July remains Still beliered or is miscarried, as I wished to fullfill your orders with the Greatest attention & exactitude, and at your entire satisfon Since the moment I Received the Letter of Mr Vaughan & I hope Still to Receive it or a Copy very Soon.
          There is not any american Vessels Bound direct for the Cheasapeak, Those Sailed out from this Port Since Last Spring or Preparing for their Return home, are for Massachusset, New york, Philada & new orleans; of the Seven vessels in Port now, Two will Sail for Phila in about one month hence, & I wish I may be able to Send you Some wines &ca by one of them;—
          about Political Intelligences, I must Reffer you my Dear sir to the news Papers from Paris, which I hope you receive quicker via or Thro’ the northern Ports than they Could Reach you from Marseilles, in which you will have observed, that this City after having So much Suffered, by the Republican tyrany of Roberspierre, of the Directory; & by the foolish Gigantesque ambition of Bonaparte, & of his own tyrany, was So happy, by the Return on the Throne of France in 1814, & by a Gal Peace, that they have Remained faithfull to the king tho’ it Runned the danger of the greatest Evils by the  French Troops who on the Return of Bonaparte from the Isle of Elbe, had forfeited their oath, & turned on his Side, if the Energy of the national Guard, even of the women had not forced them to Repair into Toulon; we were even threatened by them after  Bonaparte’s 2d abdication, which forc’d the autorities of this Department to Seek for the Immediate assistance of the British and other foreign Troops, this has been an Evil, but it prevented perhaps the destruction of this City!—which Since last July enjoys of Peace, Tranquility and of a maritime Intercourse, which had been interupted Since 25 years but allmost Shut up Since the orders in Council & the Berlin & Milan decrées, which had reduced to misery the most Respble houses as well as the lowest Classes of People; while but very few had made much money during that dreadfull period;—
          it will Require indeed very long time before France may Recover it’s Rank and welth amongst the other nations. Even as it enjoyed while you remained in France, but if She has lost So much of her Préponderance, it is owed to Bonaparte’s ambition while he was on the Throne, & Since Great deal more, when he Landed from Elbe on this Coast, & was Joined by the French army, which Caused the Genal Invasion of the Coalised Powers, who have taken Since too Great advantages over France, which She cannot at Least for the Present avoid, they being masters to dictate too hard Laws, or a shamefull Peace, but they are this time Less Generous & more  Interested than they were in the year 1814 & we must Resign to our fate; & the fault is not to be attributed to Louis the XVIII who Suffers of it as much; as all his Faithfull People;!
           I am very Gratefull for the kind Interest you take on my Self; I have Lost Great deal of my Property & by annual Income during the French Revolution, but Thank God, I am enjoying of a Good health, Spirit, & am Still active, and able to Continue to perform my Duties as Consul of the united states as Long as I may Continue to be agreable in that Capacity to the President & the Senate; on that Subject I claim your kind Protection near them;—The President will have Received by the cartel Transit a Petition I adressed to him on the 25th Sepber 1814—claiming my being reimburced of the Interests on my advances for the distressed Seamen, which Interests had been Rejected by the Secry of State Jes Monroe Esqr when he ordered the minister Pleny at Paris W. h. Crawford Esqr to pay me only the Capital I claimed for the Same towards Mr Monroe, before and at the Same time, Stating my Father & my own Past Services, & using your own Expressions, that =when I will be by age or infirmity= disabled to continue in Service =Retire Poorer than when I entered in it,= &a &a &a I would wish you could be able to peruse all what I mentioned in it, not only for my Self but for the aman Consuls who after So many years Service, at full Satisfon are to Retreat; but I hoping to be able to continue Still for many years.—
          I have not hitherto Received any answers,  and  not been Favored of  a Line from Mr Monroe (whom I may Call my old Friend) Since he is in office, & many of my Colleague Consuls, have not been more fortunate than I, no Doubt owing to more Important  business! but I perceive that I will detain you to Long if you will have patience to read my Bad hand writing.
          I am Convinced of the deep Interest you feel for France & this City, & I would be very happy if you Should visit it next year, as it would Give me an opportunity to Reiterate to you verbally the assurance of the Great Respect with which I have the honor to be very Sincerely
          my Dear sir
          
            your obedt & most devoted Servant & well wisher—
            Stephen Cathalan.
          
        